Citation Nr: 0501553	
Decision Date: 01/21/05    Archive Date: 02/07/05

DOCKET NO.  00-05 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for status post 
mandibular prognathism surgery residuals.  

2.  Entitlement to service connection for temporamandibular 
joint (TMJ) syndrome including muscle tension headaches.  

3.  Entitlement to service connection for migraine headaches.  

4.  Entitlement to service connection for left ankle sprain 
residuals.  

5.  Entitlement to service connection for fibromyalgia, 
arthritis, and bursitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. S. Knight, Counsel



INTRODUCTION

The veteran served on active duty for training from July to 
November 1977 and on active duty from March 1978 to April 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran does not have current disability associated 
with residuals of status post mandibular prognathism surgery.  

3.  Any TMJ syndrome, including muscle tension headaches, are 
not related to the veteran's period of service.  

4.  Any migraine headaches are not associated with the 
veteran's period of service.  

5.  There is no corroborative evidence of an ankle sprain in 
service and no objective evidence of current residuals.  

6.  Fibromyalgia, arthritis, and bursitis are not related to 
the veteran's period of service.  



CONCLUSIONS OF LAW

1.  Disability manifested by residuals of status post 
mandibular prognathism surgery was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran's TMJ syndrome, including muscle tension 
headaches, was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).

3.  The veteran's migraine headaches were neither incurred in 
nor aggravated by active service.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  Disability manifested by residuals of left ankle sprain 
were neither incurred in nor aggravated by active service.  
38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

5.  Fibromyalgia, arthritis, and bursitis were neither 
incurred in nor aggravated by active service, and may not be 
presumed to have been incurred or aggravated therein.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains 
to the claim, or something to the effect that the 
claimant should "give us everything you've got 
pertaining to your claim(s)."  38 C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).

Here, it is noted that the original rating decision on 
appeal, which denied the veteran's service connection claims, 
was dated in December 1998, prior to the enactment of the 
VCAA.  Obviously, therefore, the veteran did not receive a 
VCAA notice prior to the initial rating decision denying her 
service connection claims.  Nonetheless, the Board finds that 
the lack of such a pre-decision notice is not prejudicial to 
the veteran in this case.  The VCAA notice was provided by 
the RO in November 2001 and specifically addressed the 
matters on appeal.  The content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter outlined the evidence that was 
already of record and indicated to the veteran what she 
needed to do to provide additional evidence to substantiate 
her claims.  The RO also requested that the veteran avoid 
sending duplicate records, but rather, supply information on 
any outstanding records, and specifically provide evidence 
that served to establish a relationship between her various 
disorders and any disease or incident during service.  It is 
also noted that after providing the veteran with the November 
2001 VCAA notice and affording her the opportunity to 
respond, the RO reconsidered the veteran's claims, as 
evidenced by the February 2004 supplemental statement of the 
case (SSOC).  In summary, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claims and to respond to VA notices.  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  VA advised her to tell them 
of any information or evidence to support her claim.

In addition to the notification duties discussed above, VA 
also has a duty under the VCAA to assist claimants in 
obtaining the evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the RO has obtained the veteran's service 
medical records, to the extent they were made available.  A 
request was made to the service department and to the Oregon 
National Guard to locate missing service medical records.  A 
response is associated with the claims folder.  The veteran 
has submitted additional post-service medical records in 
support of her claims.  There is no indication of unobtained 
evidence that might aid the veteran's claims or that might be 
pertinent to the bases of the denial of these claims.  Thus, 
the Board finds that VA's duty to assist the veteran in 
obtaining relevant records has been satisfied.  38 C.F.R. 
§ 3.159(c)(1) (2004).

The duty to assist under the VCAA also includes obtaining a 
VA medical opinion when such is necessary to make a decision 
on the claim.  38 C.F.R. § 3.159(c)(4) (2004).  In this case, 
VA examinations of the joints, the neurological system, and 
oral and dental systems were conducted in October and in 
November 1998.  In reports from those examinations, the 
examiners provided opinions with respect to left ankle 
disability, migraine and tension headaches, TMJ syndrome, and 
disability status post mandibular prognathism surgery.  An 
examination specific to fibromyalgia, arthritis, or bursitis 
was not conducted, and there is no basis to request a medical 
opinion regarding this particular issue on appeal.  Neither 
in service nor following service are there complaints, 
notations, or diagnoses of fibromyalgia, arthritis, or 
bursitis so as to warrant an examination on these alleged 
disorders.  Thus, VA has complied with the duty to assist 
under the VCAA and no additional medical opinions are 
necessary in this case.  38 C.F.R. § 3.159(c)(4).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran under the VCAA have been fulfilled.  


Factual Background

Service medical records show that in April 1979, the veteran 
was admitted to the hospital for correction of mandibular 
prognathism.  The procedure entailed a combined sagittal 
split osteotomy and body ostectomies of the mandible.  Two 
teeth were extracted at that time.  In various service 
medical records dated in 1979 and 1980, the veteran was 
treated for occipital headaches, tenderness of the jaw post-
surgery, and migraine headaches.  Frequent headaches were 
sometimes associated with use of contraceptives, and stress.  
Occipital headaches were associated with prior jaw surgery.  
An August 1979 report of medical history included swollen 
joints due to exercise; headaches since starting the use of 
contraceptives, decreased when "off pill"; and a jaw 
operation.  In an x-ray series dated in March 1980, it was 
noted that the veteran allegedly had been struck in the left 
jaw.  No pertinent findings or residual disability was noted.  
In the report of medical history dated in March 1980 
associated with the veteran's separation from service, the 
examiner noted oral surgery in "1978" and indicated "no 
current problems."  

Several VA examinations were conducted in October and 
November 1998.  In a joint examination dated in October 1998, 
the veteran reported that she entered the National Guard in 
April 1976 and served on active duty from approximately March 
1977 to April 1980.  She worked as a transportation 
technician and in finance as a dispatcher at the motor pool.  
She reported an initial injury to the left ankle in July 1976 
during basic training.  She reported that she was running and 
tripped, injuring her left ankle.  She reported that she 
experienced immediate pain and swelling, and that a loud 
popping noise was heard.  The veteran reported that she went 
to sick call and had a diagnosis of "bad sprain."  She 
stated she then returned to full duty.  

The veteran reported frequent visits to sick call regarding 
treatment for symptoms of the left ankle.  She stated that 
she resprained her left ankle in 1978 when stationed at Fort 
Dix, New Jersey, when she jumped out of a truck and landed in 
some sand, resulting in an inversion injury to her ankle.  
She also recalled frequent sick call visits in 1979 when 
stationed in Fort Sill, Oklahoma.  She stated that her left 
ankle still tended to give out in an inversion position.  She 
complained of pain, weakness, stiffness, and swelling to the 
left ankle with worsening symptoms over the prior six years.  
She indicated that pain was always present at the anterior 
ankle joint, and when the foot was inverted, pain could occur 
on weight bearing at the lateral ankle joint area.  The 
veteran thought that her left ankle appeared larger to her 
since the 1976 injury.  She also reported that her left ankle 
was unstable and that she had had 16 to 17 visits with the 
acupuncturist over a 6-month period beginning about one and a 
half years earlier.  

The examiner noted no evidence of edema, discoloration, or 
deformity present in the left lower extremity.  Neurovascular 
supply was intact.  There was tenderness to palpation over 
the anterior ankle joint.  With the foot inverted, there was 
pain at the lateral ankle joint.  The anterior drawer test 
was negative.  Strength appeared to be slightly less than 
that of the opposite foot.  There was evidence of mild varus 
angulation of the os calcis in relationship of the long axis 
of the tibia and fibula.  

The examiner reported that the veteran was able to accomplish 
ten toe raises with her entire weight supported by the left 
lower extremity.  This was accomplished without report of 
increased pain.  She also demonstrated walking on heels and 
toes without difficulty.  While walking with her feet and 
ankles in an inverted position, sharp pain at the lateral 
ankle joint was produced.  The veteran was able to walk 
briskly up a 75-yard incline without difficulty.   She was 
also able to jog up and down one flight of stairs without 
reported difficulty or increased pain.  The examiner reported 
that x-ray studies of the left ankle were negative and 
diagnosed the veteran as having recurrent left ankle sprain.  

The report from a VA neurological examination dated in 
October 1998 included a recitation of the veteran's military 
service.  She reported complaints of muscle tension headaches 
associated with her TMJ syndrome, which involved the left 
side of her jaw.  The veteran indicated that her headaches 
began at the left TMJ area and then progressed to the bi-
temporal area on the top of her head and ended in the 
cervical region.  She noted that her muscle tension headaches 
had been more severe for the past 11 years.  She reported 
that she had surgery to correct her bite during service and 
that afterward, her bite was still somewhat unbalanced and 
she grinded her teeth.  The veteran also reported that wires 
had been left in place after the surgery and that they were 
removed in 1992.  She also indicated that she had problems 
with current abscesses and that a tooth was extracted the 
prior year to relieve this problem.  She stated that she has 
used a mouth splint since 1979 and has attended physical 
therapy for TMJ in the past.  

The veteran also reported distinct migraine headaches that 
have been ongoing for 11 years.  Triggers for her headaches 
included chocolate, stress, muscle tension, lack of sleep, 
TMJ and jaw problems, and are also associated with an aura 
and visual impairment of the left eye.  The veteran 
previously took Demerol shots for relief and then took 
Imitrex tablets.  

The examiner reported some tenderness over the left TMJ area.  
The fundi of the eyes were visualized without papilledema, 
hemorrhages, or exudates.  Neurological testing was normal.  
The veteran was diagnosed as having migraine headaches and 
muscles tension headaches, which the examiner concluded that 
on a more probable basis were associated with left TMJ 
syndrome.  

The report from the VA dental and oral examination conducted 
in November 1998 included a recitation of the veteran's 
surgery inservice to correct an overbite.  It was noted that 
prior to her surgery, pre-service, the veteran had undergone 
four years of orthodontic treatment.  Her current complaints 
included recurrent abscesses, TMJ symptoms, and muscle and 
jawbone soreness bilaterally.  

The examiner reported that x-ray studies revealed tenderness 
to the temporalis and masseter muscle apparatus on palpation.  
There were no noises, clicks, pops, or deviations in 
mandibular movement.  The missing teeth were numbers 1, 16, 
17, and 32, which the examiner stated that they had been 
removed at the time of entry into service.  Teeth numbers 5 
and 12 had been removed during the veteran's orthodontic 
treatment prior to service, and numbers 21 and 28 were 
removed during the oral surgery in service.  The examiner 
noted that all spaces were closed.  

Further noted is that an oral surgeon in Oregon removed 
ligature wire on the left body of the mandible in 1995 when 
the veteran complained that the wire protruded from her 
cheek.  Three other ligature wires were in place, all of 
which were asymptomatic.  All movements of the jaw were 
within normal range of motion, and there were no clicks, 
pops, or deviations at the time of the examination.  Bone 
loss was appropriate for the veteran's age.  The dentitia 
were in good repair with wear facets consistent with bruxism.  
The examiner noted that the veteran continued to complain of 
abscesses and that four months earlier, tooth number 18 had 
been extracted, but that this problem was totally unrelated 
to her other complaints.  The diagnosis was TMJ syndrome 
probably due to stress and unrelated to the oral surgery 
incident.  

G. Robert Waring, M.D., of Total Health provided treatment 
records dated from February to December 1999 that related 
solely to treatment of the low back.  

VA Walla Walla outpatient records dated from 1999 to 2003 
include in pertinent part treatment for symptoms of TMJ and 
TMJ arthritis, and migraine headaches.  In January and 
February 2002 records, the veteran's migraine headaches were 
associated with her menses.  


Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

In cases where service records are missing or destroyed, case 
law requires that the Board provide a thorough "explanation 
to the veteran on how service records are maintained, why the 
searches undertaken constitute a reasonably exhaustive 
search, and why further efforts would not be justified."  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In these cases, 
the Board has an increased responsibility to ensure that the 
veteran is well informed as to the possibility of alternate 
sources to substantiate his service record.  Garlejo v. 
Derwinski, 2 Vet. App. 619 (1992).  The Board's duty to 
explain its findings and conclusion is heightened in cases 
where service records are missing or destroyed.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

At the outset, the Board notes that the service medical 
records are unavailable for the veteran's period of active 
duty for training from July to November 1977.  The Board has, 
however, complied with its duties and responsibilities to 
ensure that the veteran has been well informed of the missing 
records and the steps that the Board and the veteran needed 
to complete to attempt to locate such records.  Garlejo v. 
Derwinski, 2 Vet. App. 619.  Further, the National Personnel 
Records Center (NPRC) provided a response in December 1998 to 
a request for the veteran's records for the pertinent period.  
The NPRC confirmed that no medical records for the period 
from July to November 1977 were available.  

In the December 1998 notice to the veteran of the denials of 
her service connection claims, the RO explained that if the 
missing service medical records for the period from July to 
November 1977 became available, her claims would be 
reconsidered taking into consideration any pertinent evidence 
obtained from those records.  In a letter dated in January 
2000 from the Oregon Military Department Headquarters, Oregon 
National Guard, the deputy director of military personnel 
indicated that a search of their personnel records holding 
area of former members uncovered no records for the veteran.  
Additional information as to where such records could be 
available and how to contact the records custodian were 
provided.  In Forms 3101 dated in September 2000 and in 
October 2001, the service department indicated that the 
requested records might be Reserve or National Guard records.  
In Form 3101 dated in February 2002, the NPRC reported that a 
search for the active duty inpatient clinical records for the 
period from July to November 1977 was unsuccessful.  Again it 
was noted that the records might be Reserve or National Guard 
records.  A letter dated in May 2002 was sent to the veteran 
informing her that the NPRC and the Oregon Army National 
Guard had been contacted, but that despite extensive efforts, 
no records for the relevant period had been found.  The 
veteran was asked to supply any alternative sources where her 
service medical records might be located, or provide any 
other evidence that might be useful in deciding her claims.  
Finally, in a VA letter dated in January 2004, the veteran 
was apprised of the efforts made to obtain her service 
medical records, but that the searches had been unsuccessful.  
The veteran was again advised to provide any possible 
alternative sources where her service medical records might 
be located as well as any other pertinent evidence.  

The Board notes that in light of the above, it is recognized 
that extensive efforts were made by the VA to locate and 
obtain the veteran's missing service medical records, and 
that all possible resources have been exhausted and nothing 
further in this regard is required.  Dixon v. Derwinski, 3 
Vet. App. 261.  


Residuals of status post mandibular prognathism

The record is clear that during the veteran's period of 
service in April 1979, the veteran underwent oral surgery to 
correct an overbite.  Certain teeth were extracted at that 
time as documented in the service records.  As noted herein, 
on the March 1980 report related to separation from service, 
the prior surgery was reported without any other current 
problems indicated.  

Further, since the 1979 surgery, there has been no evidence 
of chronic disability that resulted from the in-service oral 
surgery.  None of the medical records cited above are 
indicative of any complaints or symptoms associated with 
residual disability status post mandibular prognathism 
surgery.  The report from the 1998 VA examination showed that 
all movements of the jaw were within normal range of motion, 
and there were no clicks, pops, or deviations at the time of 
the examination.  Bone loss was age appropriate, and the 
examiner noted that the veteran's dentitia was in good 
repair.  The only pertinent complaints that the veteran 
appeared to have at that time were recurring abscesses, but 
the examiner noted that this was not a problem related to her 
oral surgery.  

Thus, service connection for residuals of status post 
mandibular prognathism surgery is not warranted.  A basic 
premise for granting service connection under VA law and 
regulations is evidence of current disability.  See Brammer 
v. Derwinski, 3 Vet. App. 223 (1992) (absent proof of present 
disability there can be no valid claim).  Congress has 
specifically limited entitlement for service-connected 
disease or injury to cases resulting in disability.  See 38 
U.S.C.A. § 1131 (West 2002).  As there is no medical, or even 
lay, evidence that the veteran currently has residual 
disability due to status post mandibular prognathism surgery, 
service connection is clearly not warranted.  Thus, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b).  


TMJ syndrome, including muscle tension headaches

Service connection for TMJ syndrome, to include muscle 
tension headaches, is not warranted under the facts of this 
case.  Service medical records include a notation that the 
veteran allegedly had been struck in the left jaw, which 
reportedly had occurred post oral surgery.  The record shows 
that no pertinent findings or residual disability was noted.  
The service medical records document occipital headaches 
since the time of jaw surgery, but there is no indication 
that TMJ resulted from the jaw surgery or that the veteran's 
muscle tension headaches were incurred as a result of the 
oral surgery in service.  In the report dated in March 1980 
associated with the veteran's separation from service, the 
examiner noted oral surgery in "1978" and indicated "no 
current problems."  

Additionally, the findings during the VA examination 
conducted in November 1998 do not provide evidence to 
substantiate a relationship between current TMJ syndrome and 
muscle tension headaches and the veteran's period of service.  
At the time of the examination, the veteran reported that she 
has used a mouth splint since 1979 and had attended physical 
therapy sessions in the past for treatment of her TMJ 
syndrome.  The veteran was diagnosed as having TMJ syndrome 
due to probably stress and unrelated to the inservice oral 
surgery.  

Medical records subsequent to the 1998 examination also do 
not corroborate TMJ with muscle tension headaches incurred in 
service.  The VA Walla Walla records merely report complaints 
of migraine headaches and include notations of a history of 
TMJ and TMJ arthritis.  The medical evidence does not show 
that the veteran's TMJ was incurred in service or related to 
the inservice oral surgery.  Rather, the medical evidence 
relates the veteran's TMJ more probably to stress and does 
not provide a link with her TMJ and service.  

The Board recognizes the veteran's allegations that her TMJ 
syndrome was incurred as a result of the oral surgery in 
service and that she continues to experience symptoms 
associated with TMJ to include her muscle tension headaches.  
Her allegations alone, however, have no probative value in 
that they do not constitute competent evidence in support of 
her claim.  The veteran in this case has not shown that she 
has the expertise to render her statements medically 
competent to establish a causal relationship between any of 
her current disabilities and her period of service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding that 
laypersons are not qualified to render medical opinions 
regarding the etiology of disabilities).  

The Board concludes, therefore, that there is not an 
approximate balance between positive and negative evidence as 
to the merits of the veteran's claim; thus, the benefit of 
the doubt in resolving this issue may not be given to the 
veteran, as provided under 38 U.S.C.A. § 5107(b).  


Migraine headaches 

The record is clear that the veteran complained of frequent 
headaches during service, which at times reportedly related 
to the use of contraceptives, stress, or grinding of the 
teeth.  On the March 1980 separation examination report, 
however, all findings were normal without any indication of 
chronic disability associated with migraine headaches.  

Moreover, VA medical outpatient records subsequent to service 
document the veteran's problems and complaints with chronic 
migraine headaches, but no link or opinion was ever provided 
to substantiate that her migraine headaches were connected to 
her period of service.  In fact, the veteran's migraine 
headaches have been linked to her menses, or by her own 
admission to such triggers as chocolate, stress, muscle 
tension, lack of sleep, TMJ and jaw problems.  

Again, absent evidence that the veteran is skilled and 
trained in the medical field, her statements are not 
considered medically competent so as to substantiate service 
connection for migraine headaches.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to an inservice injury or treatment.  See Espiritu 
v. Derwinski, 2 Vet. App. at 495.

In light of the aforementioned, and there being no doubt to 
be resolved in this matter, the Board must conclude that the 
evidence is not in relative equipoise and as such, the 
veteran's service connection claim for migraine headaches 
must be denied.  38 U.S.C.A. § 5107(b).  



Residuals of left ankle sprain

The veteran alleges that during basic training she injured 
her left ankle and underwent complete x-ray studies at basic 
training camp with a diagnosis of "bad sprain."  She 
maintains that she has resprained her ankle on several 
occasions, including during the time in which she was 
stationed in Fort Dix in 1978 and again in Fort Sill in 1979.  
Nonetheless, the service records are silent for any notations 
of an incident involving the left ankle.  And, the separation 
examination report dated in March 1980 is also negative for 
any notation or mention of an injury or incident in service 
that involved the veteran's left ankle.  

There is no evidence of record subsequent to service as well 
to corroborate the veteran's contentions that she sprained 
her left ankle in service and experienced recurring sprains 
on several other occasions.  Additionally, there are no 
medical records post-service that indicate or suggest the 
presence of current left ankle disability, other than what is 
reported by the veteran herself.  

Specifically, as noted in the report from the VA examination 
in 1998, the examiner found no abnormal neurovascular 
findings.  The examiner noted some tenderness about the 
anterior ankle joint and on inversion, there was some pain at 
the lateral ankle joint.  There was also evidence of mild 
varus angulation of the os calcis in relationship of the long 
axis of the tibia and fibula.  

The examiner reported that the veteran was able to accomplish 
most exercises successfully.  She could complete ten toe 
raises with her entire weight supported by the left lower 
extremity without report of increased pain.  She also 
demonstrated walking on heels and toes without difficulty.  
While walking with her feet and ankles in an inverted 
position, the examiner noted that this produced sharp pain at 
the lateral ankle joint.  The veteran was able to walk 
briskly up a 75-yard incline without problems.   She was also 
able to jog up and down one flight of stairs without any 
signs of difficulty or increased pain.  The examiner reported 
that x-ray studies of the left ankle were negative and 
diagnosed the veteran as having recurrent left ankle sprain.  

In light of the above, there is no competent evidence of 
current disability manifested by left ankle sprain so as to 
warrant service connection.  Regarding the alleged in-service 
incident that caused chronic disability of the left ankle, 
there is no competent evidence of record to corroborate that 
such an incident occurred.  Though her lay statements of 
record are considered in determining the outcome of this 
case, the veteran's own accounts alone cannot substitute for 
competent medical evidence of a current disability.  Espiritu 
v. Derwinski, 2 Vet. App. 494, 496.  The lack of evidence of 
current disability and or injury in service necessarily means 
that the veteran's claim of service connection for residuals 
of left ankle sprain must be denied.  Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992).  
Fibromyalgia, arthritis, and bursitis

The Board notes at the outset that there is no evidence of 
current disability manifested by fibromyalgia, arthritis, or 
bursitis.  The veteran reported swollen joints during service 
as a result of exercise, with nothing more related to any 
disability of the joints.  The separation examination dated 
in March 1980 is silent for any pertinent notations or 
medical findings.  

Moreover, subsequent to service, there is no competent 
evidence of complaints, treatment, or diagnoses associated 
with fibromyalgia, arthritis, or bursitis.  In fact, the 
veteran herself has not voiced complaints concerning any 
impairment or symptoms attributable to disability associated 
with these disorders.  Further, she has not provided any 
evidence of private or VA medical treatment for these claimed 
disorders.

In the absence of evidence of current disability associated 
with fibromyalgia, arthritis, or bursitis, the veteran's 
service connection claim for these disorders must be denied.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144.  


ORDER

Service connection for residuals of status post mandibular 
prognathism is denied.  

Service connection for TMJ syndrome, including muscle tension 
headaches, is denied.  

Service connection for migraine headaches is denied.  

Service connection for residuals of left ankle sprain is 
denied.  

Service connection for fibromyalgia, arthritis, and bursitis 
is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


